   8:19-cv-00527-RFR-SMB Doc # 33 Filed: 07/17/20 Page 1 of 2 - Page ID # 78




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JEROME COOK,

                      Plaintiff,                                  8:19CV527

        v.
                                                                   ORDER
UNITED STATES OF AMERICA and
DEPARTMENT OF VETERANS
AFFAIRS,

                      Defendants.


       This matter is before the Court on defendants United States of America (the
“government”) and Department of Veterans Affairs’s (“VA” and collectively,
“defendants”) Motion to Dismiss the VA for lack of subject-matter jurisdiction, see Fed.
R. Civ. P. 12(h)(3), and Motion to Strike Jury Demand (Filing No. 27), see Fed. R. Civ.
P. 39(a)(2).   When plaintiff Jerome Cook (“Cook”) did not timely respond to the
defendants’ motion, the Court issued an Order to Show Cause (Filing No. 30) why the
Court should not dismiss the VA and strike Cook’s jury demand.

       On June 29, 2020, Cook responded (Filing No. 31) to the Court’s Order to Show
Cause and filed a “Notice of Dismissal without Prejudice against Defendant [VA] Only
and Withdrawal of Jury Demand” (Filing No. 32). Cook requests that the Court enter an
order dismissing the VA without prejudice, with no costs to either party, if the Court finds
dismissal under Federal Rule of Civil Procedure 41(a)(2) is appropriate. Cook also
“remove[d] and withdr[ew] his request for a jury demand.” The defendants have not
responded to Cook’s requests.

       On careful review, the Court finds the VA should be dismissed from this case
without prejudice for lack of subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3); Fed.
   8:19-cv-00527-RFR-SMB Doc # 33 Filed: 07/17/20 Page 2 of 2 - Page ID # 79




R. Civ. P. 41(a)(2). The Court further finds Cook’s jury demand should be stricken. See
Fed. R. Civ. P. 39(a)(2). Accordingly,

      IT IS ORDERED:
      1.     Plaintiff Jerome Cook’s request that the Court dismiss defendant Department
             of Veterans Affairs and allow him to withdraw his jury demand (Filing
             No. 32) is granted.
                    a.     Cook’s claims against the Department of Veterans Affairs are
                           dismissed without prejudice, with each party to bear its own
                           costs, fees, and expenses.
                    b.     Cook’s jury demand is stricken.
      2.     Defendants United States of America and Department of Veterans Affairs’s
             Motion to Dismiss and Motion to Strike Jury Demand (Filing No. 27) is
             denied as moot.

      Dated this 17th day of July 2020.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge




                                           2
